Exhibit 10.1

RESTRICTED STOCK UNIT AWARD AGREEMENT

Pursuant to the

FINANCIAL INSTITUTIONS, INC.

2015 LONG-TERM INCENTIVE PLAN

 

Name of Participant:    Date of Grant:    Number of Restricted Stock Units:   
Vested Restricted Stock Units and Vesting Schedule:    The Number of Restricted
Stock Units set forth above shall become vested Restricted Stock Units in
accordance with the terms of this Agreement as of the following Vesting Date(s):
   Vesting Date   Vested Restricted Stock Units

This RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of
[DATE], is made between Financial Institutions, Inc. (the “Company”) and the
above-named individual (the “Participant”) to record the grant to the
Participant of a Restricted Stock Unit Award (the “Award”) on the Date of Grant
set forth above pursuant to Section 6.5 of the Financial Institutions, Inc. 2015
Long-Term Incentive Plan (the “Plan”). Capitalized terms not defined in this
Agreement shall have the meaning given to such terms under the Plan.

The Company and the Participant hereby agree as follows:

Section 1. Grant of Restricted Stock Units. The Company hereby grants to the
Participant, as of the Date of Grant, subject to and in accordance with the
terms and conditions of the Plan and this Agreement, a Restricted Stock Unit
Award for the Number of Restricted Stock Units set forth above (the “Restricted
Stock Units”).

Section 2. Vesting of Restricted Stock Units. Subject to Section 4 below,
provided that the Participant provides substantial services and remains in
continuous employment with the Company or a Subsidiary through the Vesting
Date(s) set forth above, the Restricted Stock Units shall vest pursuant to the
Vesting Schedule set forth above. Except as otherwise provided by Section 4
below, if the Participant ceases to provide substantial services or remain in
continuous employment with the Company or a Subsidiary for any reason prior to
the Vesting Date (or the latest of the Vesting Dates) set forth above, then all
of the Participant’s unvested Restricted Stock Units as of the date that the
Participant ceases to provide substantial services or remain in continuous
employment with the Company or a Subsidiary shall be immediately forfeited.

Section 3. Timing and Form of Payout. Except as otherwise provided by Section 4
below and subject to Section 8 below, within 90 days following a Vesting Date (a
“Payment Date”), the vested Restricted Stock Units shall be paid to the
Participant by the Company delivering to the Participant a number of shares of
Common Stock equal to the number of vested Restricted Stock Units as of the
Payment Date. The Company may issue the shares of Common Stock either (a) in
certificate form or (b) in book entry form, registered in the name of the
Participant. Notwithstanding anything herein to the contrary, the Company shall
have no obligation to issue shares of Common Stock in payment of the vested
Restricted Stock Units unless such issuance and such payment shall comply with
all relevant provisions of law and the requirements of any Stock Exchange on
which the shares of Common Stock are traded.

Section 4. Effects of Certain Events.

 

  (a) Change in Control. Subject to the terms of the Plan, if prior to the
Vesting Date (or the latest of the Vesting Dates) set forth above there is a
Change in Control:

 

  (i)

if Replacement Awards are not provided to the Participant to replace unvested
Restricted Stock Units, then all of the Participant’s unvested Restricted Stock
Units that have not been forfeited



--------------------------------------------------------------------------------

  shall fully vest as of the date of the Change in Control. If the Change in
Control qualifies as a “change in control” for purposes of Code Section 409A,
then subject to Section 8 below, such vested Restricted Stock Units shall be
paid to the Participant within 90 days following the Change in Control.
Otherwise, such vested Restricted Stock Units shall be paid at the time
specified under Section 3 above.

 

  (ii) if Replacement Awards are provided to the Participant to replace unvested
Restricted Stock Units, then in the event of the Participant’s Involuntary
Termination during the period of two (2) years immediately following the Change
in Control, all of such Replacement Awards shall fully vest as of the date of
the Involuntary Termination, and subject to Section 8 below, shall be paid to
the Participant within 90 days following the Involuntary Termination.

 

  (b) Death or Disability. If prior to the Vesting Date (or the latest of the
Vesting Dates) set forth above, the Participant’s employment with the Company or
a Subsidiary terminates due to death or Disability, then all of the
Participant’s unvested Restricted Stock Units shall fully vest as of the date of
the Participant’s death or Disability, and subject to Section 8 below, shall be
paid to the Participant or the Participant’s legal representative in the event
of the Disability of the Participant, or in the event of the death of the
Participant, to the legal representative of the Participant’s estate, or if no
legal representative has been appointed, to the successor in interest determined
under the Participant’s will, within 90 days following the Participant’s
termination of employment due to death or Disability.

Section 5. Dividend Equivalents. No dividend equivalents shall accrue or be paid
to the Participant with respect to any Restricted Stock Units.

Section 6. Rights as Shareholder. In addition to the transfer and other
restrictions set forth elsewhere in this Agreement and in the Plan, the
Participant, as holder of the Restricted Stock Units, shall not possess any
rights of a holder of Common Stock (including voting and dividend rights) with
respect to the shares of Common Stock underlying such Restricted Stock Unit
Award until such time as the Restricted Stock Unit Award vests, is paid and the
shares of Common Stock are issued to the holder of the Restricted Stock Unit
Award.

Section 7. No Transferability. The Restricted Stock Units may not be sold,
transferred, pledged, assigned, encumbered, or otherwise alienated or
hypothecated other than by will or the laws of descent and distribution. Vested
Restricted Stock Units shall be payable only to the Participant during the
Participant’s lifetime, or in the event of the Disability of the Participant, to
the Participant or the legal representative of the Participant, or in the event
of the death of the Participant, to the legal representative of the
Participant’s estate, or if no legal representative has been appointed to the
successor in interest determined under the Participant’s will.

Section 8. Withholding Taxes. As a condition of and prior to the payout of any
Restricted Stock Units, the Company shall be entitled to require the Participant
to remit to the Company an amount sufficient to satisfy the amount of any
federal, state, or local taxes required to be withheld with respect to the
vesting and payout of the vested Restricted Stock Units, or any other taxable
event related thereto. The Committee may permit the Participant to make such
payment in any form or manner authorized by the Committee in its sole
discretion, including, but not limited to one or more of the forms specified
below:

 

  (a) U.S. dollars by personal check, bank draft, or money order payable to the
Company, by money transfer or direct account debits;

 

  (b) Delivery to the Company of a number of shares of Common Stock having an
aggregate fair market value of not less than the minimum tax withholding
required for the Award;

 

  (c) Involvement of a stockbroker in accordance with the federal margin rules
set forth in Regulation T;

 

  (d) A cashless exercise if and to the extent permissible by applicable law; or

 

  (e) Any combination of the above forms and methods.

 

2



--------------------------------------------------------------------------------

In the event the Participant fails to provide timely payment of all sums
required by the Company pursuant to this Section 8, the Company shall have the
right and option, but not obligation, to treat such failure as an election by
the Participant to provide all or any portion of such required payment by means
of tendering vested shares of Common Stock.

Section 9. Adjustment. As provided by the Plan, in the event of any increase or
decrease in the number of issued shares of Common Stock resulting from a stock
split, stock dividend, combination or exchange of shares, exchange for other
securities, reclassification, reorganization, recapitalization, or any other
increase or decrease in the number of outstanding shares of Common Stock
effected without consideration to the Company, the specified number of
Restricted Stock Units shall be proportionately adjusted to prevent dilution or
enlargement of the rights granted to, or available for, the Participant
hereunder.

Section 10. No Employment Rights. Nothing in the Plan or this Agreement confers
upon the Participant any right with respect to continuance of employment by the
Company or any of its Subsidiaries, or affects the right of the Company or any
of its Subsidiaries may have to terminate the Participant’s employment at any
time.

Section 11. Coordination with Plan. The Participant hereby acknowledges receipt
of a copy of the Plan and agrees to be bound by all of the terms and provisions
thereof including any that may conflict with those contained in this Agreement.

Section 12. Notices. All notices to the Company shall be in writing and sent to
the Company’s Director of Human Resources at the Company’s offices. Notices to
the Participant shall be addressed to the Participant at the Participant’s
address as it appears on the Company’s records.

Section 13. Amendment. The Company may alter, amend or terminate this Agreement
only with the Participant’s consent, except as otherwise expressly provided by
the Plan or this Agreement.

Section 14. Governing Law. This Agreement shall be governed by the laws of the
State of New York to the extent not preempted by federal law, without reference
to principles of conflict of laws, and construed accordingly.

Section 15. Compensation Recovery Policy. Notwithstanding any other provision of
this Agreement to the contrary, any Restricted Stock Units granted and/or shares
of Common Stock issued hereunder, and/or any amount received with respect to any
sale of any such shares of Common Stock, shall be subject to potential
cancellation, recoupment, rescission, payback or other action in accordance with
the terms of the Company’s compensation recovery policy, if any, or any similar
policy that the Company may adopt from time to time (the “Policy”). The
Participant agrees and consents to the Company’s application, implementation and
enforcement of (i) the Policy that may apply to the Participant and (ii) any
provision of applicable law relating to cancellation, rescission, payback or
recoupment of compensation, including, but not limited to Section 10D of the
Exchange Act, and expressly agrees that the Company may take such actions as are
necessary to effectuate the Policy or applicable law without further consent or
action being required by the Participant. To the extent that the terms of this
Agreement and the Policy or any similar policy conflict, then the terms of such
policy shall prevail.

Section 16. Excise Tax Cap. In the event that a Participant becomes entitled to
any payment or benefit under this Agreement (such benefits together with any
other payments or benefits payable to the Participant under any other agreement
with the Participant, or plan or policy of the Company, are referred to in the
aggregate as the “Total Payments”), if all or any part of the Total Payments
will be subject to the tax imposed by Code Section 4999, or any similar tax that
may hereafter be imposed (the “Excise Tax”), then:

 

  (a) Within 30 days following the Participant’s termination of employment, the
Company will notify the Participant in writing: (1) whether the payments and
benefits under this Agreement, when added to any other payments and benefits
making up the Total Payments, exceed an amount equal to 299% of the
Participant’s “base amount” as defined in Code Section 280G(b)(3) (the “299%
Amount”); and (2) the amount that is equal to the 299% Amount.

 

  (b) The payments and benefits under this Agreement shall be reduced such that
the Total Payments do not exceed the 299% Amount, so that no portion of the
payments and benefits under this Agreement will be subject to the Excise
Tax. Any payment or benefit so reduced will be permanently forfeited and will
not be paid to the Participant.

 

3



--------------------------------------------------------------------------------

  (c) The calculation of the 299% Amount and the determination of how much the
Participant’s payments and benefits must be reduced in order to avoid
application of the Excise Tax will be made by the Company’s public accounting
firm prior to the Participant’s termination of employment, which firm must be
reasonably acceptable to the Participant (the “Accounting Firm”). The Company
will cause the Accounting Firm to provide detailed supporting calculations of
its determinations to the Company and the Participant. Notice must be given to
the Accounting Firm within 15 business days after an event entitling the
Participant to a payment under this Agreement. All fees and expenses of the
Accounting Firm will be borne solely by the Company.

 

  (d) For purposes of making the reduction of amounts payable under this
Agreement, such amounts will be eliminated in compliance with the requirements
of Code Section 409A, to the extent applicable.

Section 17. Section 409A. This Agreement and the Restricted Stock Units
hereunder are intended to comply with Code Section 409A, and this Agreement
shall be administered and interpreted consistent with such intention.
Notwithstanding the foregoing, the Company makes no representations to the
Participant regarding the taxation of the Restricted Stock Units under this
Agreement, including, but not limited to, the tax effects of Code Section 409A,
and the Participant shall be solely responsible for the taxes imposed upon him
or her with respect to the Restricted Stock Units. References to “termination of
employment” and similar terms used in this Agreement mean, to the extent
necessary to comply with Code Section 409A, the date that the Participant first
incurs a “separation from service” within the meaning of Code Section 409A.
Notwithstanding anything in this Agreement to the contrary, if at the time of
the Participant’s separation from service, the Participant is a “specified
employee” for purposes of Code Section 409A, and payment under this Agreement as
a result of such separation from service is required by Code Section 409A to be
delayed by six months, then the Company shall make such payment on the day
following the six-month anniversary of the Participant’s separation from service
to the extent required to comply with Code Section 409A.

IN WITNESS WHEREOF, the Company and the Participant have caused this Agreement
to be executed on the date set forth opposite their respective signatures, but
effective as of the Date of Grant.

 

Dated:     

 

    For the Company:         By:  

 

        Name:     

 

        Title:  

 

  Dated:     

 

    PARTICIPANT:         By:  

 

        Name:     

 

 

 

4